Exhibit 10.4
FIRST AMENDMENT TO CREDIT AGREEMENT
     This FIRST AMENDMENT TO CREDIT AGREEMENT is dated as of December 22, 2009
(this “Amendment”) by and between Stephen Adams, in his individual capacity, and
Stephen Adams and his successors, as trustee under the Stephen Adams Living
Trust (the “Trust” and, together with each of the foregoing Persons, the
“Borrower”), and Thor Industries, Inc. (the “Lender”).
     WHEREAS, the Borrower and the Lender are parties to that certain Credit
Agreement dated as of January 30, 2009 (the “Credit Agreement”); and
     WHEREAS, the Borrower and the Lender desire to modify and amend certain
provisions of the Credit Agreement, as provided herein.
     NOW, THEREFORE, in consideration of the foregoing and the agreements
contained herein, the parties agree that the Credit Agreement is hereby amended
as follows:
     1. Capitalized Terms. Any capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement,
as amended by this Amendment.
     2. Amendments to Credit Agreement.
     a) Amendment of Certain Defined Terms. Article 9 of the Credit Agreement is
hereby amended by (i) deleting the defined terms “Collateral”, “Collateral and
Guarantee Requirement”, “Security Documents” and “Transaction Liens”,
(ii) deleting the defined terms “Cash Interest Payment Date”, “Material Adverse
Effect”, “Maturity Date” and “Transaction Documents” and replacing each such
defined term in its entirety with the new definition of such term set forth
below, and (iii) adding the following new defined terms set forth below:
“Adams/Lemonis Credit Agreement” means that certain Credit Agreement, dated as
of December 22, 2009, by and between the Borrower, Marcus Lemonis and the Lender
(as amended, restated, supplemented or otherwise modified from time to time).
“Cash Interest Payment Date” means each of the following dates: April 30, 2009,
July 31, 2009, October 30, 2009, December 31, 2009, March 31, 2010, June 30,
2010, September 30, 2010, December 31, 2010, March 31, 2011, June 30, 2011,
September 30, 2011, December 31, 2011, March 31, 2012 and June 30, 2012, or if
any such day is not a Business Day, the next preceding Business Day.
“Excluded Assets” means, collectively, (i) any and all direct and indirect
legal, equitable and beneficial ownership interests of the Borrower in
FreedomRoads and any of its subsidiaries and (ii) any notes, instruments and
other documents evidencing Indebtedness owed to the Borrower by FreedomRoads or
any of its subsidiaries, and all rights of the Borrower in respect of such
Indebtedness.

1



--------------------------------------------------------------------------------



 



“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, properties, assets, liabilities (actual or
contingent), or financial condition of the Borrower; (b) a material impairment
of the ability of the Borrower to perform the Borrower’s obligations under any
Transaction Document to which the Borrower is a party; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against the
Borrower of any Transaction Document to which the Borrower is a party.
“Maturity Date” means June 30, 2012, or if such day is not a Business Day, the
next preceding Business Day.
“Permanent Disability” shall be deemed to have occurred, with respect to any
Person, if (i) such Person becomes physically or mentally incapacitated or
disabled so that such Person is unable, with or without reasonable
accommodation, to perform substantially the same professional services as such
Person performed prior to incurring such incapacity or disability, and (ii) such
incapacity or disability continues for 90 consecutive days.
“Transaction Documents” means this Agreement, the Notes and each other
agreement, if any, executed pursuant to or in connection with the foregoing.
     b) Deletion of Certain Sections. The Credit Agreement is hereby amended by
deleting the following Sections: Section 2.4 (Mandatory Prepayments),
Section 3.1(g) (Collateral and Guarantee Requirement), Section 4.15 (Consents),
Section 5.8(b), Sections 6.2(a) and 6.2(c), Section 6.3 (Restrictive
Agreements), Section 7.1(i) (Lien Defects) and Sections 8.5(b) and 8.5(e).
     c) Deletion of Certain Exhibits. The Credit Agreement is hereby amended by
deleting Exhibit C (Form of Guarantee Agreement) and Exhibit D (Form of Pledge
Agreement).
     d) Amendments to Section 2.2. Section 2.2 of the Credit Agreement is hereby
amended by deleting subsection (b) of such Section in its entirety and replacing
it with the following:
(b) The Borrower hereby unconditionally promises to pay the Lender the aggregate
principal amount of the Loan outstanding (which, for the avoidance of doubt,
shall equal an aggregate principal amount of $10,000,000 less any repayments
prior to the Maturity Date) on the following dates in the respective amounts set
forth opposite such dates:

          Date   Amount  
June 30, 2010
  $ 1,000,000  
December 31, 2010
  $ 1,000,000  
June 30, 2011
  $ 1,000,000  
December 31, 2011
  $ 1,000,000  
June 30, 2012
  $ 6,000,000  

2



--------------------------------------------------------------------------------



 



     e) Amendment to Section 4.2. Section 4.2 of the Credit Agreement is hereby
amended by deleting such Section it its entirety and replacing it with the
following:
Section 4.2 Authorization; No Contravention. The execution and delivery of, and
the performance by the Borrower of his obligations under, each Transaction
Document to which the Borrower is party, do not and will not (i) conflict with,
or result in any breach or contravention of, or the creation of any Lien under,
(A) any Contractual Obligation to which the Borrower is a party or (B) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which the Borrower or the Borrower’s property is subject; or
(ii) violate any Law applicable to the Borrower.
     f) Amendment to Section 4.7. Section 4.7 of the Credit Agreement is hereby
amended by deleting the first sentence of such Section.
     g) Amendment to Section 4.10. Section 4.10 of the Credit Agreement is
hereby amended by deleting the first sentence of such Section it its entirety
and replacing it with the following:
Section 4.10 Disclosure. The Borrower has disclosed to the Lender all
agreements, instruments, other Contractual Obligations and all corporate or
other restrictions to which the Borrower is subject, and all other matters known
to the Borrower, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.
     h) Amendment to Section 5.5. Section 5.5 of the Credit Agreement is hereby
amended by deleting the words “(except with respect to the Borrower’s properties
constituting Collateral)”.
     i) Amendment to Section 6.2. Subsection (d) of Section 6.2 of the Credit
Agreement is hereby amended by deleting the words “(other than the Collateral)”.
     j) Amendment to Section 6.5. Section 6.5 of the Credit Agreement is hereby
amended by deleting such Section it its entirety and replacing it with the
following:
Section 6.5 Restrictions on Transfer. The Borrower will not, directly or
indirectly, by voluntary or involuntary means, make any sale, transfer,
assignment or other disposition of any property or assets of the Borrower (other
than any Excluded Assets) with a fair market value in excess of an amount set
forth on Schedule 6.5 hereof to a member of the Borrower’s family, charitable
organization, a trust established for the benefit of a member of the Borrower’s
family or an Affiliate of the Borrower.
     k) Amendments to Section 7.1. Section 7.1 of the Credit Agreement is hereby
amended (i) by deleting subsections (e) and (k) of such Section in their
entirety and replacing them with the following subsections (e) and (k) as set
forth below, (ii) by deleting the word “or” at the end of clause (m), (iii) by
deleting the period at the end of clause (n) and replacing it with “; or”, and
(iv) by adding new subsections (o) and (p) as set forth below:

3



--------------------------------------------------------------------------------



 



(e) Cross Payment Default. (A) The Borrower or FreedomRoads shall fail to make
any payment when due (whether by scheduled maturity, required prepayment, margin
call, acceleration, demand or otherwise but after giving effect to any
applicable grace period) in respect of any Indebtedness (other than Indebtedness
hereunder or Indebtedness under the First Credit Agreement or the Adams/Lemonis
Credit Agreement) having an aggregate notional or principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) equal to or more
than the Threshold Amount (“Material Financial Obligations”), or (B) the
Borrower or FreedomRoads shall fail to observe or perform any other agreement or
condition relating to any such Material Financial Obligation, or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, which results in the acceleration of such Material Financial
Obligation prior to its stated maturity; or
(k) Criminal Proceedings. The Borrower shall be indicted for a federal crime, a
punishment for which could include the forfeiture of any assets of the Borrower
which in the good faith judgment of the Lender could have a Material Adverse
Effect on the business of the Borrower; or
(o) Death or Permanent Disability. Adams shall die or suffer a Permanent
Disability; or
(p) First Credit Agreement and Adams/Lemonis Credit Agreement. (A) An Event of
Default (as defined in the First Credit Agreement) has occurred and is
continuing or (B) an Event of Default (as defined in the Adams/Lemonis Credit
Agreement) has occurred and is continuing (other than an Event of Default under
Section 7.1(k) (Death; Permanent Disability) of the Adams/Lemonis Credit
Agreement with respect to Lemonis only).
     l) Amendment to the Note. The Note is hereby amended and restated in its
entirety in the form attached as Annex A hereto.
     3. No Default; Representations and Warranties, etc. The Borrower hereby
confirms that, after giving effect to this Amendment, (a) the representations
and warranties of the Borrower contained in Article 4 of the Credit Agreement
and the other Transaction Documents are true and correct on and as of the date
hereof as if made on such date (except to the extent that such representations
and warranties expressly relate to an earlier date, in which event such
representations and warranties are true and correct on and as of such earlier
date); (b) the Borrower is in compliance with all of the terms and provisions
set forth in the Credit Agreement on its part to be observed or performed
thereunder; and (c) no Default or Event of Default has occurred and is
continuing.
     4. Conditions to Effectiveness. The effectiveness of this Amendment shall
be subject to the satisfaction of the following conditions precedent:

4



--------------------------------------------------------------------------------



 



     a) Counterparts of Amendment. The Lender shall have received counterparts
of this Amendment duly executed by the Borrower.
     b) Other Documents. The Lender shall have received such documents,
instruments and certificates as the Lender or its counsel may reasonably request
relating to the Transaction Documents and any other legal matters relating to
the Borrower and the Credit Agreement, as amended by this Amendment.
     5. Miscellaneous.
     a) Except to the extent specifically amended hereby, the Credit Agreement,
the Transaction Documents and all related documents shall remain in full force
and effect. Whenever the terms or sections amended hereby shall be referred to
in the Credit Agreement, the Transaction Documents or such other documents
(whether directly or by incorporation into other defined terms), such defined
terms shall be deemed to refer to those terms or sections as amended by this
Amendment.
     b) This Amendment may be executed in any number of counterparts, each of
which, when executed and delivered, shall be an original, but all counterparts
shall together constitute one instrument.
     c) This Amendment shall be governed by the laws of the State of New York,
and shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and assigns.
     d) The Borrower agrees to pay all reasonable costs and expenses, including
legal fees and disbursements, incurred by the Lender in connection with this
Amendment and the transactions contemplated hereby.
[Signature pages follow.]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment which
shall be deemed to be a sealed instrument as of the date first above written.
BORROWER:

     
/s/ Stephen Adams
   
 
Name: Stephen Adams
   
 
   
Address for Notices:
     
 
   
/s/ Stephen Adams
 
Name: Stephen Adams Living Trust
   

 



--------------------------------------------------------------------------------



 



LENDER:
THOR INDUSTRIES, INC.

         
By:
  /s/ Peter B. Orthwein    
Name:
 
 
Peter B. Orthwein    
Title:
  Chairman    

 



--------------------------------------------------------------------------------



 



Annex A
Amended and Restated Note

 



--------------------------------------------------------------------------------



 



NOTE

      $10,000,000.00   New York, New York     January 30, 2009

          FOR VALUE RECEIVED, Stephen Adams, in his individual capacity, and
Stephen Adams and his successors, as trustee under the Stephen Adams Living
Trust (collectively, the “Borrower”), hereby promises to pay to the order of
Thor Industries, Inc. or its registered assigns (the “Lender”), in lawful money
of the United States of America in immediately available funds in accordance
with the provisions of the Credit Agreement (as hereinafter defined) the
principal sum of ten million dollars ($10,000,000.00) plus any increases in
principal pursuant to the terms of the Credit Agreement.
          The Borrower also promises to pay interest on the unpaid principal
amount of the Loans made by the Lender in like money from the date hereof, until
such principal amount is paid in full, at the rates and at the times provided in
the Credit Agreement. All payments pursuant to this Note shall be made in
accordance with the requirements of the Credit Agreement.
          This Note is one of the Notes referred to in the Credit Agreement,
dated as of January 30, 2009 (as amended, restated, modified and/or supplemented
from time to time, the “Credit Agreement”), among the Borrower and the Lender.
This Note is subject to voluntary prepayment prior to the Maturity Date, in
whole or in part, as provided in the Credit Agreement.
          In case an Event of Default shall occur and be continuing, the
principal of and accrued interest on this Note may be declared to be due and
payable in the manner and with the effect provided in the Credit Agreement.
          The Borrower hereby waives presentment, demand, protest or notice of
any kind in connection with this Note.
          Any capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Credit Agreement.
          THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



         
 
 
 
STEPHEN ADAMS    
 
       
 
 
 
STEPHEN ADAMS LIVING TRUST    

Signature Page January 30, 2009 Adams Promissory Note

 